Citation Nr: 0907460	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability of the 
3rd metacarpal joint of the right hand.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to an initial compensable rating for the 
service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to March 2007.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that, in pertinent part, granted service connection 
for CAD with a noncompensable rating, and denied service 
connection for a disability of the third metacarpal joint of 
the right hand, a left wrist disability, and allergic 
rhinitis.  

During the course of the appeal, the RO issued a rating 
decision in October 2008 that granted service connection for 
allergic rhinitis.  That issue is no longer before the Board.

In January 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, the Veteran indicated that he would always 
have to take medication for his heart condition, and was 
therefore entitled to a compensable rating for the service-
connected CAD.  At his video conference in January 2009, the 
Veteran testified that, although VA described his CAD as 
"non-obstructive," a civilian cardiologist indicated that 
he had a 40 percent obstruction and started him on Lipitor.  
After several follow-up visits, the Veteran was taken off the 
medication; however, a VA doctor indicated that he should not 
be taken off the medication and told the Veteran that he'd 
probably be on medication for the rest of his life.  The 
Veteran also testified that he continued to have consistent 
chest pain.  

Significantly, the Veteran testified that his METS were not 
measured at his last VA examination, and that he had dyspnea, 
fatigue, angina and dizziness associated with his CAD.  A 
review of the VA examination in February 2008 shows that the 
veteran's METS were only estimated, and that a full heart 
workup was not completed.  

Additionally, the Veteran reported that his finger was 
injured by a gate in the missile field.  He complained about 
it several times during "PHA exams;" however, he was told 
there was nothing wrong with his finger.  The Veteran 
asserts, however, that he has pain in his finger most of the 
time, and he can physically see something wrong with the 
knuckle.  At his video conference in January 2009, the 
Veteran noted that there was no knuckle on the top of the 
finger in question, and it swelled from time to time.

Regarding his left wrist, the Veteran noted a continuous 
popping whenever there was additional stress to the wrist.  
This caused soreness, sometimes to the point that the Veteran 
could hardly use the wrist.  The Veteran testified at his 
video conference that he reported this condition at his 
periodic examinations during service; however, the doctors 
never ordered any kind of x-rays of the wrist.  

Given the Veteran's credible testimony regarding the severity 
of his heart condition, as well as the pain he experiences in 
his third right finger and left wrist, these conditions 
should be re-examined to determine whether a compensable 
rating is warranted for the service-connected CAD and whether 
the veteran has a current disability of the third right 
finger and the left wrist.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
CAD, and for any disabilities of the 
third finger of the right hand and left 
wrist, not already associated with the 
claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
current disability of the third finger of 
the right hand and any left wrist 
disability.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should determine what, if any, 
disabilities exist with regard to the 
right third finger and the left wrist.  
The examiner should opine as to any 
direct relationship between any current 
right third finger and/or left wrist 
disability and service.  The examiner 
should consider the Veteran's hearing 
testimony and service medical records.  

3.  Schedule the Veteran for a VA 
cardiology examination to determine the 
current nature, extent, and severity of 
the service-connected CAD in terms of the 
rating schedule.  All indicated tests 
should be conducted, and in particular, 
the examiner should measure the Veteran's 
MET level and determine if continuous 
medication is required for control.  The 
examiner should also consider the 
Veteran's complaints of dyspnea, fatigue, 
angina and dizziness.  The claims file 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination(s).  A complete rationale for 
any opinions expressed must be provided.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



